-/3-01122-cK
Ri    APPELLANT
     to/gg/JZo faiAy+iF ,J5a/£S; S P AJ 00^0£>$U
     JJ&Utfm 3TXFET CEIL 2~F'( #Mf*t,J$$$m
     .77002 - 77) CSZulLuSlD tiOMGE&_CL23& @Bgggg$lggg^
                                                      _1ULjQJL2015-
     MMt^fjS) FaKTflR slffiTfc.                   jCHBISJ-OBHER A. PR1NE-
                                                          CLERK

     jCdM>T AKEXS - S S a) M0#0 /& 'CoMtt^'
     fcs&J a b /J jvoa/hSW /is<r. o/sm/cr
     AJTbAhlZyrs) J]AMrf S*0, f\,Alfi OFFICE /2o/
     £&blid//Jj SPIFF Had HoUSI&LpOZXfft 77QQ^

     Mef&lse-Com^el fir mmLl.
     I<EUV Aklh) SMITH   5   & kl   0o7cl 7rfL7
     JMJ QFEJCE OF /<Etiy ft . SMITH £-Cl£oX Joist
     iiatisTori. Texas 77poL -sF/zeiEY rioKPEjins
     .S K AJ 0<f 6^/90 0, Lfiu) OFFICE OFSAilfl
     rptlh)ELU)5 PO'BOt^Sm MOUSED\TemS 17232.

     itlBk, JuJfiGEo'Po^QKA&hE ^ESUe^MQOK -y^TES.
     P/tF.SlO^a tShr^E I&4 7H D/Srt>lCr Cc)0£T
     fiodsTod } TEX/IX V7QQ3

     CoD/JS£L FoR /?Ppe/jLA/OXi_
     MAKKA'RoftnL ^^^ W»63AS'
     iSL<0   //}/f)DLEB/iooK ££,
     HwsTbd) tpyks nios-g
M2.   Cod ii'jJiJe:   Per nil PAjem Sad^fDv


       rm iwxixCfiOiSn nism/rr ATfnjMEYts) office
      AjJ6 THE PoUfATad poLGE P>ePAR ifrtFpT*


       The hmrjs cootSry crimiPap 605 iIce sysr&n
      kiEEP>3 PEFbRMIdG TMflT MoD/nES TE^ LaUCS)
      To pflp prevfpt nmKE moss , ape aHarails.
      calory tiisT/?icTMo£P>Ey(s\ office amp tie
      PhnsToP Police AEPflRM&JT' ;/J77ea/ nori/itty
      MPeBL£X&PTP>/ PCTEqjOiir5iDE^F-£K/sTlPG
      Texas LaiP (s) aw ffa\eRjaL. £al)(e>) upQbP
      TkEuSdhSJSOE^BlEMr,lPlG TtM5^D F&mmP LmKSX-

       ThiF UMUU<; C.OOAiiy DlSTRlCl AlPoA^Ej(S) AS5f I
      ComT AkEXS i .S AAl Z40S>0 112 -CGDRTrt&l ft>5t~P
      .SflAf 34fiP/l>.S"?A> PEOFiTFdLLJ PlEPi MP MAP-
      IPOUTED THE TROTH //J MlSLEAOlPG TPE 7ZifiPC.oUPT-
      thf trial sur^ at/iAjD sj)h\I that tam a Y/oP^ji
      PFJ?S)P AM A Co>STis)QldG THREAT 10 SOCIETY, fo /mPMCtl
      Any TF5T/r?0Aiy AsJP PREDDPHCF THE fPlAL <U)Hy A^AIaJSI
      ME lAJ l).<ilklG my PRloR CDMiCPwPS A5 l&/BlAG£. Ac OSlAjfA
      A C.au\AtfSPfod IP 7///31 FAVoR A.iNEP.T AESUrlEP
      cnPczRP)d& my RIGHT To FREE SPPEctt, ifiE OlSERicT
      PTfoRklEV LS) ^o3 JPPoT T6 CaPVicTE PEbPiS, iPHo TtE
      b,f\,BELlE\AES OPim REA50P LoJ^KL/E^E //> GQiLgP
P.3
 .J   CqhtmqeX

          CnKlYicTidG SortEBoDy A^PpdGFPiLj oZ timafif
      PPaPzR EV/DeaJce //j/ny PlidP J5 uoTseejaIG waV
      Ao5l/r.E IS P)oHE,



       THE HwsTad Police DEPT PoUcE OFFiCFUCS)
       QEFir.FR (5) ModiPA ttlARSP AM ADAJP fiOSPFlElX *
      AAnSFD THEIR APTHoPlF/ - AAISAr^PLjED THE LAk) - PtiClAL
      f\df\ MlhlnR/Ty PRoElUdG ' OUpECESSARy DSE OF
      Excessive Force,



       iti TRIAL TE^ATimoNy.X TesTiFiEO //J CouFT Qa)A)E£
      OATH TPAT T    ToLP PoOSToP PoLlCE OFFICER'S
      •mndic.A   ayiareP ajja\ APafi PusPFieaP TPaTT PddT
      FEEL So/iRy phR Police OFFjCERCs) iJijeP SqME8oP\
      PLoiDS TPESO Al)AV} AETAdSE AMy ARE ////J/NS AaIE58/aJ<3
      AUTfl SOAAEOdF FdR.AJO £EA50P\dL Apse ToPP OFFjCGR.
      ay\arfp spe rxiDLP s/jcr AiyCicR. J Pepiso aiakiPc
      ALA 7UE OTA/FP ALLOGATodS oP SIAlK/A)Edl 5 > IMF PRO"
      sEryJTdR /AAS AUm,)fD /oZMPEACP Arty TSSli/AOdy
      fry psipg my Pr.ia>r rpd^icTiod^ io fresdp/ce the
      TRmk M)Ry AGA^TPIE /o SlPAy THE XoRy To GQWiCl
      Id TUEik FAVoRJ J3N JFlPLyidG APaT I A/A AilOLEPJ
      PE/lFod, I Up PnkicF OFF)rER(s) AdO THE D/siRJCl
      PSToRPEyCs) //)APE THE P)ECJSlOhl Ot/FR, TPfiZOzFL.
PM   C/)P/I/JQ1A)G£


         PUodES To CPARCF Atif aDUH MMiC iPTdXlCAPivP
      AD A MSTtoSfrJUttOL OF AZETaLiaTcP OP A PURMC
     ^FRVADl j AdP THAT THEy FEM PdR THFiRUvES So. t dmP
     To AlF POI AidAy FbR ADHiLF, THE PRQSECJ) ToR flAS
     FAILFD To SHOid idTEdToR To PAlo\JE AEY^kID A PEASoMIE
     /) auE r THAT TUF. Pol ICE. OFEFF/PSJ AU oCATmdS OK,
      <TfiTErrtFdTc; AU&MZD OR, W)E M UERE BAEPfrAQE


      The prevkys nzasiod a*iA) coPMirrind sy pre a/arris
     comlTA FDORTCS) AdPTHE PHSTRirf ATToRdtzy
                                           SVCSJ

     AFF/rE AdP) THE PRESEdT CMldAL SOsTcE SVSlErA.
     S,a^E <;HoRTSHRIFT To THE FiRSl MQMM&STfiPift
     nodSTAT)l£a PRIOR PESTRAIPST A PRoAi/BiToP OiJ FReE
     spffcp pffdre pttook fiACF, /nyrhj\AicFox) ard
      ZEdTFRCVrdG FAR EXCRFQEO AUV A?EA.*k)pARPE
     ExPFClATod . AI n)A<: AM SEP) romPPEJFky 6d CfRaM -
     sTaPjPAL AUTTIER TPAP AiARPJ OR C2>dCh)S)AE BJlDEdcE,
     \T!£ uPiTFO STATES CodsTfTlToP PRdTFOPs isIDNiOPALS
     ACAvdSl JF)PRlS6pMEd/ P)PE To l-REE SPEECH,EVEtJ
     IF IT'S OFFFdSlYE , IP A PiARRobO FilES'SPEESP
     /?i)/JPCj THEAJdlTFJ) STATES SDMmF COURTMME
     iTAilTTLE PAPOeP MoaIM T6PE 15) 2otf To
      PPfSEr/)TF PEOPLE FOR AriAk'ida AHREATSPiRG
      sTATkMFdTS, APPlLp S/EEPlda CAEARdFUAE
A51   SOAllidDEl



       PlR*T AMFdf)FIEPT) IPECOORT Aid A 7~Z /)eC/S0aJ
      PEVERSEP THE CodAcShd OFA PEAJPSyPi/APJA PlA/J
      t>IH0SF FACE AQdP Postia)GS ^EEAIEjO AA/R£A7&J/dS,
      /a PIS ESTXAdOFp /PlFE . TRE GoM SAlP PAtoSECAJldRS
      p££E>EA To PtOVE TPaTTTAE SPfflREAl. PAD smE /PJaRzPez•^<
      THAT A/E AJAS DOjJa SomZA/AjdG AJRJ)aJG >FEDERAk CX/rtidAL^
      LlASlUVA aFdERAAiy DOESAloT AaR.d SOiEPA Op TAlE RttJLTs
      of Ad act AJm/ooT so/JsaO^apc: The aoefePPadTs
      P?EaJ7aA. STaTf . CMAEF SvsT/ce ToPP AZoBExT^ T£, UrATe.
      APRAAiaaoida jwdstpap CdPsaoos JgAe caam/PaL ,
      THE ZeasoFijPc id AtOPbEAUS AAAToPa/V OP/PlolJ rA/GAd
      HELP PEPPERS AP SJAOiLAH CTA&CiMSTaPCeS\ -Sl&A&J £,
      SpAP/pp .PAtfodAL LEGAL OIRECToR ofat/s mer/ca^
      cZNip UBeafFifS nPioP j PAZA/SfD TPe DecjsioaJ As
      ope Wat pjeoPEXpy £ecogaJi2ces that we lal) pais
      FbR CFDTbRJ&S £ErfPAA£A    ARE CZqverPaAgPT' T6 PZoVf
      rJbm^AL iPTidT BEFore PiSJFPG .some ode: jjJ TaiL,
      That ar/Pciple as *& EzspEo/AAky jfiportaptajheJ a
      pRdsinJTinP is m<sm oP A OEIF^OaPTS fPDROS SPAPlRd
      sA/ti pin STatpjaePT* &>p>frts pqt&o> jpatsj~pPis
      CA/JViCTod U)AS PZE-MASED) SoLELy Qd Pop H/<;
      SlATEMEdTs PosTFti aJouLO BE OPOePSiooQ Ply'A
      RmsoPRE>LE Psh>soP> PopepTs SajO THaTpjpipe The
      PEASQdABLE PEXSQp SAaPOaRP APRS A FA/AiPRR. FeATjRE
      0Fn\AiL Liability nd /orTLaJ} ii is iPcAd^i<TEPi M7fl
      THE Cdd\JEdhdAL PfF)P/REPlEdI ' FoP. CRlMidAL CbdPdCL
      AUJ£S/l£^.^E^S^JM-AjRQpaO0ApDTt_
_£__.   CMTi.PJlEl


          THE FbORTEEdTH CqdPT OF APPEALS A^FFH&ti fiFpPATlEO
        THE r.odVlCDOM AdP) FAkEPj A/lEmoRAdborA. OPIjtflQp
        EE&AO&RSL^I 7AA 20& PRdEk. r.QdStsTs Op XosT/cES
         t\Arti5oP -A3Q5A>y -&&<tiP

         TIE poolTEEdTP CpjMTL^F^APPEPJLS.
        .m^U±S±ioJJ22^LCL                _
        LDREdZo A^AyD^_^bPES_J_SPPELUPT_
                           \Z
    _74^^7__5_-Z^^_^^/l.^£----
        OP APPEAL FAoFl THE f&Jfi TP P/sTAHsF r_ni)RT
        pARAtS CoudTy) TExAS
        7misoMT^aPSE^pDU3-^^S-L
        M&^w&JLesLi&u^

         OFF/CAL dcMlcE FA&F) THE C°HRl OP CRJFDdAP APPEAPs

        MPiL-^^P-M^^-CM.jdD^jS^3sD0J12ZDCA,
         EPrdES j JDpEPZO DAJAypE TA >CP Alo, l3PJ>2<£

        ££IJ[h£J&]&J£lS02^^                         Sd1EaJ_

        MB£L-P<^osTA.j-QP£PK                              :

          X-AATT.CaR£EPJ_Ly^EE&^
        my cdPV/cTjodcs) ThPqosH a STaTe Parsers rsutP/K
-PEL   ^oPETiDOEl-


         pHoC/EE&ldCn -, SHAPT'EA. // OF THE TEXAS S^EE
       ns nejRijdAL PRdcJsooRE Detail's the PAqces_< for
       A-.SjJdJE_BjA&SA5 QORPOS P^QCEf^\LdJSf_SEEJa.dG.
       .j^EF-E&JAL^AMRL^EEUld^Q^
        OF CAllAiAlAE pRoGERjOREjARP/C/F p.oU^TPE APPAJCATTod
       CoPCFRd<=> A SdP\)lCTod - A SEaTTPDCE - 77/AE CRfPiT-
       MzoJ^^WAdaATMJ-jsam^ik^P ~qvsedfv^j£_-______
       OR PcTJTiod FoP AOlSCALETiadARy RSsYIEa), A/AjnTwd PoR
       A^FAJSJ^J^LSAd.ASJElLEP) PECEM3EA, 3L51—2013-AJ.PJSH-
       /JAS PFP/FP BECAUSE OF aPEAAT/ad oF/aa),

        THE ndlTFD STATES' COdSTilPSToP STAlTEL's AHAI CodGRESS
       s£M^jm&_A}oJjdDWmGjPa Fpee sp&ecH. ap^_saaie.
       OF TnpAS PAS AYIADF A kPU AAZRjQGlpQ my AllGMT To
       BUzE^ESQ&AtiL


         \//o/ATiQp OF FfSERAL CiVlL AlGAiTS IKLAIPL BASED Op

        Xj±JWe£_sPejec:P      1ST AM&CM&ni_£mL
       OS oP LalIFsl^JPcmosraPodL
       ti) Rigai To dde PAocess aap AighT to Fair tt?jaL

          A ClUlL FE&FRALAdRPPoF HAREAS OoRPoS <&U /<T oP
       Fiuz tdrCH The soothcrD district fAEDsraL codAis AqaqraaI^
       Sim /ARE ; ARESJAidG